616 So. 2d 370 (1992)
Porter POWELL
v.
STATE.
CR-91-1557.
Court of Criminal Appeals of Alabama.
December 30, 1992.
*371 Judy Barganier, Montgomery, for appellant.
Porter Powell, pro se.
James H. Evans, Atty. Gen., and Robert Ward, Jr., Asst. Atty. Gen., for appellee.
TAYLOR, Judge.
The appellant, Porter Powell, appeals from the denial of his petition for post-conviction relief under Rule 32, A.R.Crim.P. The appellant alleges that his constitutional rights were violated, that his conviction violated the principles of double jeopardy, and, that his counsel rendered ineffective assistance. The trial court held a hearing on the appellant's allegations and denied the petition, citing as grounds for its denial, Rule 32.2, A.R.Crim.P.
The appellant's allegations concerning the violation of his constitutional rights and double jeopardy principles were correctly determined to be barred under Rule 32.2(a)(5), A.R.Crim.P., because they could have been raised on direct appeal but were not. However, the trial court failed to make "specific findings of fact relating to each material issue of fact presented," on the appellant's claim of ineffective assistance of counsel. Rule 32.9, A.R.Crim.P. Thus, on the authority of Rule 32.9, A.R.Crim.P., this cause is remanded to the Circuit Court for Montgomery County so that the trial court may comply with the rule. Due return should be filed in this court no later than 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.